DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 15-16, 19, 25-29, 31, 33, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2004/0128786 to Policicchio in view of US Pub No. 2011/0146018 to Vasilakes.
Regarding Claims 1-4, 6, 9, 14, 15-16, 19, 25, 27-29, 31, 33-34, 36 and 37 
	Policicchio teaches a multilayer material comprising a first nonwoven outer layer (floor sheet) and a second nonwoven outer layer comprising synthetic fibers (Barrier layer) (Policicchio, abstract, paragraphs [0101], [0194]). Policicchio teaches an absorbent core (Id., paragraph [0190]). Policicchio teaches that the second nonwoven outer layer may comprise a binder such as adhesive (Id., paragraph [0102]). 
	Policicchio does not appear to teach a tacky additive on at least a portion of an external surface of the first outer layer, and wherein the first outer layer comprises bicomponent fibers. Vasilakes teaches a nonwoven outer layer comprising bicomponent fibers and a tacky additive on the surface of the layer (Vasilakes, abstract, paragraph [0027], [0031], [0046]). Vasilakes teaches that the tacky additive may be a pressure-sensitive adhesive (Id., paragraph [0028]). Vasilakes teaches that the tacky additive is coated in an amount of 17.5% and the sheet is from 10 to 150 grams per square meter which results in 1.75 to 26.25 gsm of tacky additive overlapping the claimed range of 0.5 to 10 gsm(Id., paragraph [0026]). Vasilakes teaches that the tacky nonwoven sheet demonstrates improved pick up of various materials and debris sizes over a non-tacky sheet (Id., paragraphs [0044]-[0046]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the multilayer material of Policicchio and to utilize the surface sheet of Vasilakes as the surface sheet of the multilayer material, motivated by the desire to form a conventional cleaning composite material having improved cleaning efficiency and material pick-up. 
Regarding the cleaning efficiency when used to clean a hardwood surface having an average particle size of less than 3.15 mm, maximum load and tack of the composite structure, although the prior art does not disclose a cleaning efficiency, maximum load or tack of the composite, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding Claim 26
	Policicchio teaches that the absorbent core comprises a layer of SAP sandwiched by cellulose fiber layers but does not specifically teach a second SAP layer and an additional cellulose fiber layer (Id., paragraph [0192]). It would have been obvious to one having ordinary skill in the art at the time of the invention to provide an additional SAP and cellulose layer in the same alternating manner of Policicchio, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04].

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786